Citation Nr: 1145944	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status-post subarachnoid hemorrhage, as secondary to artery aneurysm, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 1988, and from November 1988 to January 1991.  The second period of service was determined, by VA decision in December 1993, to be under honorable conditions for the purpose of VA benefits.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The  the issue of service connection for a mental condition as secondary to the service connected subarachnoid hemorrhage, as secondary to artery aneurysm, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service connected hypertension is manifested by the need for continuous medication for control, and diastolic pressure less than 110 and systolic pressure less than 200.  

2.  The Veteran failed, without good cause or adequate reason, to report for VA examination in June 2007 and April 2009, which was scheduled to assess her service connected status-post subarachnoid hemorrhage, as secondary to artery aneurysm-to include a determination as to whether any manifested acquired psychiatric disorder (to include organic mental disorder) was part and parcel of, or otherwise related to, subarachnoid hemorrhage and artery aneurysm residuals

3.  The only VA examination of record for this time period, dated in August 2006, shows that the service connected status-post subarachnoid hemorrhage, secondary to artery aneurysm, is manifested by no more than mild residuals.  No other ascertainable residuals have been identified that may be separately compensated by a diagnostic code.

4.  The Veteran failed, without good cause or adequate reason, to report for VA examination in June 2007 and April 2009 needed for a medical opinion concerning whether her service-connected disabilities render her incapable of securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1 through 4.14, 4.104, Diagnostic Code 7101 (2011).

2.  The criteria for an increased evaluation for status-post subarachnoid hemorrhage, as secondary to artery aneurysm are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.1 through 4.14, 4.124a, Diagnostic Code 8009 (2011).

3.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.655, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, she was sent a letter dated in April 2006 that satisfied the duty to notify provisions regarding her increased rating and TDIU claims.  The letter provided her an opportunity to submit any evidence pertinent to his claim and provided information concerning how disability evaluations and effective dates were assigned.  Additional notification, including that complying with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (discussing notification requirements specific to increased compensation claims), was sent in May 2009 after which the case was readjudicated in an August 2009 supplemental statement of the case.

The Veteran underwent VA examination in August 2006.  However, for reasons that will be explained fully, below, this examination was determined to be deficient by the RO.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was scheduled for VA examination in June 2007 and April 2009.  She was also scheduled for VA examination pursuant to a new claim for service connection in February 2008.  However, the Veteran failed to report for all scheduled examinations.  Neither the Veteran nor her representative has presented either good cause or an adequate reason for her failure to report for these examinations.  

Close review of the record shows that notices of scheduled examinations were sent to her last known address, and there is no indication that any notice was returned as "undeliverable."  In fact, the Veteran's representative confirmed the Veteran's contact phone number and address as the result of an informal conference in November 2007 and communication from the Veteran received as late as in February 2008 reflect the same address.  VA treatment records show she reported as a drop-in to the clinic as late as March 11, 2009, and a message was left on her phone on March 27, 2009.  There was no indication that the phone did not work or was disconnected.

By failing to report for VA examination to cure these defects, without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated her claims.

The Board observes that the VA's duty to assist the Veteran in the development of her claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  See also 38 C.F.R. § 3.655.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655(b) (underline added).

Given the past history of failure to report for VA examination, the Board determines it would not be productive to return the claims file for another VA examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case because such adherence would impose additional burdens on the VA with no benefit flowing to the Veteran).  Accordingly, the claims for increased evaluation for hypertension and status-post subarachnoid hemorrhage, as secondary to artery aneurysm shall be evaluated based on the August 2006 VA examination findings.  The claim for entitlement to TDIU shall be denied.  Id.

SSA records, and VA treatment records have been obtained.  There is no indication of any other evidence of which VA is aware that has not been obtained.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and neither the Veteran nor her representative has argued otherwise.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  

The Veteran seeks entitlement to increased ratings for her service-connected hypertension and status-post subarachnoid hemorrhage, as secondary to artery aneurysm.

Service connection for hypertension and status-post subarachnoid hemorrhage, as secondary to right vertebral artery aneurysm, post-operative right vertebral artery aneurysm trapping, wound exploration, right ventriculoperitoneal shunt were granted in a June 1994 rating decision.  Ten percent evaluations were assigned under Diagnostic Codes 7101 and 8009, each, respectively, effective in September 1993.  These evaluations have been confirmed and continued to the present.

Hypertension

The Veteran's hypertension has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is afforded for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is afforded for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  

Note (1) following the diagnostic code directs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Note (2) directs that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.  Note (3) directs that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

VA examination for hypertension conducted in August 2006 shows that the Veteran had no subjective complaints at the time, but was a poor historian and could not remember when she began taking prescribed medications.  The course of the disease since onset was described as stable.  The examiner noted the Veteran was under medical treatment and required continuous medication to control her hypertension.  Her prescribed medications included hydrochlorothiazide, Triamterene, and Metoprolol.  The Veteran reported no side effects, but the examiner noted that fatigue was a possible complication.  Blood pressure was measured at 119 over 51, 131 over 71, and 112 over 68.  Heart size and shape were normal, and rhythm was regular without click or pericardia rub.  There was no murmur and heart sounds were S1 and S2.  Point of maximum impulse was at the 5th intercostal space.  Percussion was normal and breath sounds were clear.  There was no jugular venous distention, and no peripheral edema.  The examiner diagnosed hypertension and hypertensive heart disease.  As to effects on her activities of daily living, the examiner noted that the Veteran stated she was unable to say.  

VA treatment records dated from 2005 through 2007 and from 2008 through 2009 show treatment with prescribed medication for hypertension that is described as controlled in April 2007, uncontrolled in November 2007, and fairly controlled in October 2008.  In December 2005 she was shown to have run out of blood pressure medications and to have been without it for two months.  Nonetheless, blood pressure measurements during the appeal period range from 65 to 95 diastolic and 113 to 173 systolic.  Specifically, blood pressure measurements are as follows:  173/95 in December 2005, 118/80 in October 2006, 137 over 66 in April 2007, 142/79 in November 2007, 133/85 and 133/86 in October 2008, 140/78 and 113/65 in November 2008.

From this it is clear that the Veteran's service connected hypertension is maintained well below the 110 diastolic and 200 systolic pressures required to warrant a 20 percent evaluation.  Moreover, even when VA treatment records showed the Veteran had stopped taking her medication or when her blood pressure was described as uncontrolled, measurements were 173 over 95 and 142 over 79 at worst.

As was explained in the Introduction, above, the Veteran failed to report for additional VA examinations scheduled in 2007 and 2009.  Neither the Veteran nor her representative has presented good cause or adequate reason for failing to report for the scheduled VA examinations.  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  See Olsen, supra.  See also, Wood, supra.  

Accordingly, there is no evidence upon which to base an increase in evaluation for the service-connected hypertension.  Available findings show that the service-connected hypertension requires continuous prescribed medication for control, but that diastolic pressure is well below 110 and systolic pressure is well below 200.  See 38 C.F.R. § 3.655.  

The preponderance of the evidence is therefore against an evaluation greater than 10 percent for hypertension.  There is no benefit of the doubt to be resolved, and an evaluation greater than 10 percent for hypertension is not warranted.  See 38 C.F.R. § 3.102, 3.655.

Status-Post Subarachnoid Hemorrhage, as Secondary to Artery Aneurysm

The Veteran's residuals of subarachnoid hemorrhage, as secondary to artery aneurysm have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  Disability from this disease, as with others under the 38 C.F.R. § 4.124a (with exceptions as noted), may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  To be considered especially are psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc.  Partial loss of use of one or more extremities from neurological lesions is to be rated by comparison with the mild, moderate, severe or complete paralysis of peripheral nerves.

Diagnostic Code 8009 refers to disability related to hemorrhage from vessels of the brain.  For six months following the event, the vascular conditions are to be rated under Codes 8007 through 8009 at 100 percent.  Thereafter, the residuals are to be rated, with a minimum evaluation to be 10 percent.  Note (1) following the diagnostic code directs that ascertainable residuals are required for the assignment of a minimum evaluation under Diagnostic Codes 8000 through 8025.  Residuals that are not objectively verified, i.e., headaches, dizziness, fatigability must be approached on the basis of the diagnosis recorded.  Subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes used as the bases of evaluating be cited in addition to the codes identifying the diagnosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8009.  

VA examination conducted in August 2006 shows a history of status post subarachnoid hemorrhage secondary to artery aneurysm with a date of onset in 1991.  The Veteran had a seizure in the night and was diagnosed with brain aneurysm.  She underwent craniotomy, times three.  Course since onset was described as progressively worse.  But, the Veteran reported she received no current treatment for the condition.  The Veteran reported she was unable to work due to fatigue, anxiety, and fears when driving.  She said she experienced road rage and poor memory.  

Motor examination showed objective findings of normal strength, muscle tone and muscle bulk.  A shunt was palpable behind the right ear.  Sensory examination showed objective findings of normal light touch, pin prick, vibratory sense, and position sense.  Funduscopy examination was normal.  Cranial nerves, reflexes, and cerebellar examination were found to be normal.  Speech and language were also found to be normal.  There was no evidence of chorea and carotid bruits were not present.  Mental status was found to be abnormal.  The examiner explained that while the Veteran was alert and oriented, she took a prolonged time to answer questions, became easily frustrated, and was unable to stay on topic for more than a few minutes.  She could recall serial numbers only to four, and was able to recall only two of three common items after five minutes.  Mini-Mental State Examination (MMSE) was not performed.  

The examiner observed that computed tomography (CT) scan conducted in May 2006 indicated craniotomy defect at the base of the skull with multiple surgical clips and ventricular shunt.  There was a mild prominence/dilation of the third-fourth and lateral ventricles, and asymmetry and prominence were noted at the origin of right middle cerebral artery stroke.  Neurological consult conducted in July 2006 revealed marked redness noted in the right hand and wrist with normal pulses, grip strength and sensation.  Tinel's and Phalen's signs were negative, bilaterally.

The examiner diagnosed status post subarachnoid hemorrhage.  Noting the Veteran was unemployed, the examiner found that the condition had moderate effects on usual daily activities such as chores, shopping, exercise, sports and traveling, but no effects on recreation, feeding, bathing, dressing, toileting or grooming.  

Following the August 2006 VA examination, records from SSA were received.  These records show the Veteran had been found disabled with onset in June 1997 due to a primary diagnosis of severe organic mental disorder and a secondary diagnosis of status post cerebral hemorrhage.  Moreover, records associated with this decision revealed that the Veteran had been found to have a organic mental disorder secondary to aneurysm as early as 1992.  However, the condition was considered mild.  A 1992 report by a clinical psychologist diagnosed organic mental disorder with some hypomanic behavior which did not appear necessarily related to the aneurysm.  Compulsive behavior and somatization was also found but not enough to warrant a diagnosis.  Further evaluation in July 1999 shows an impression of history of cerebral hemorrhage, status post craniotomy and ventriculoperitoneal shunt and status post craniotomy meningitis; and psychiatric disorder unclassified.  A May 1999 opinion from the Veteran's treating VA physician indicated that she was unemployable due to an unspecific medical condition.  VA treatment records from 1997 through 1999 show a diagnosis of depression and of obsessive compulsive personality and personality traits.  

The findings portrayed in the SSA records presented conflicting information.  While earlier, 1992, records, appeared to show findings of organic mental disorder and symptoms, they were described as mild.  It was also reported in 1992 that an organic mental disorder was not necessarily related to the aneurysm.  More recent, 1999, findings showed other conditions, including depression, obsessive compulsive personality and traits, but were vague, e.g., the July 1999 impression of psychiatric disorder unclassified and May 1999 opinion on unemployability due to an unspecified medical condition.  Yet, the August 2006 VA examiner had noted symptoms including required a prolonged time to answer questions, memory impairment, easy frustration, and inability to stay on topic.  Moreover, SSA found the Veteran disabled due to a diagnosis of organic mental disorder. 

Given the recent VA examination findings and the conflicting information in the SSA records, the Veteran was scheduled for VA examination in June 2007.  Notes to the examiner make it clear that examination was to determine whether the Veteran manifested an acquired psychiatric disorder that was proximately due to or the direct result of her service-connected cerebral aneurysm, post operative craniotomy, to include aggravation.  

However, the Veteran failed to report for this examination.  Critical information that could have been obtained and could have supported her claims was not obtained.

Subsequent VA treatment records show continuing complaints of and treatment for headaches, anxiety, depression, insomnia, irritability, and exhaustion including with prescribed medications to include Prozac.  In October 2006, she reported for treatment following an assault in which she was hit in the head.  She was found to exhibit swelling and a knot near the shunt and was assessed with status post contusion with residual headache.  Clinical tests showed no evidence of increased intracranial pressure or abnormal calcifications or bony injuries.  In April 2007 she reported that she stopped taking Prozac because she could not afford the copayments.  She initially expressed no desire to continue the medication.  In October 2008 she presented as depressed and crying and reported insomnia, irritability, and exhaustion.  She reported increased stressors, including the recent death of her mother (October 2007) and suicide of her brother (August 2008).  She had been off Prozac for about a year and a half.  Clinical findings from the Beck Depression Inventory-II (BDI-II) evidenced mild depression.  Prozac was again prescribed.  Further mental health consultation in November 2008 resulted in AXIS I diagnoses of depression not otherwise specified and cognitive disorder not otherwise specified.  The clinician, a registered nurse and clinical nurse specialist, opined the cognitive disorder was secondary to a history of cerebral aneurysm and cerebral hemorrhage and hydrocephalus and ventriculoperitoneal shunt in the early 1990s.  The Veteran's social networking issues and occupational issues were assessed as moderate and severe, respectively.  Subsequent entries found the Veteran's depression to have improved with treatment.  On November 12, 2008, she was found to be alert and oriented and stated she was starting to feel better.  On November 25, 2008, she reported she was doing very well, and her mood had improved.  In December 2008 and January 2009, she reported she was not depressed at all, and the Fluoxetine (Prozac) was working well.  She stated she knew how to contact the office if she had any problems.  

Following the VA treatment entry of November 2008 which revealed findings of a cognitive disorder that the health care provider found to be related to the service-connected status-post subarachnoid hemorrhage and artery aneurysm, the Veteran was again scheduled for VA examination in April 2009.  Notes to the examiner again make it clear that examination was to determine whether the Veteran manifested an acquired psychiatric disorder that was proximately due to or the direct result of her service-connected cerebral aneurysm, post operative craniotomy, to include aggravation.  

She was also scheduled for VA examination pursuant to a new claim for service connection in February 2008.

However, as discussed above, the Veteran failed to report for all scheduled examinations, again frustrating attempts to obtain critical information that could have supported her claims.

The Board is cognizant of the November 2008 entry, and that the diagnosis was, in part, based on clinical findings.  However, there is no indication that the opinion was based on a full review of the claims file, to include analysis of conflicting information presented in the SSA records, or of the apparent resolution of some of the Veteran symptoms after the Veteran resumed prescribed medication.  It is noted that no further observations were made concerning her cognitive disorder after the resumption of prescribed medications.  In addition, the health care provider was a nurse, not a medical doctor or clinical psychologist.  It is not certain that the provider had the level of expertise in neurological and neuropsychiatric specialties required given the complexities presented in this case.  Accordingly, the opinion is of minimal probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995), see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As indicated above, neither the Veteran nor her representative has presented good cause or adequate reason for failing to report for the scheduled VA examinations.  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  See Olsen, supra; see also Wood, supra.  Therefore, the case must be decided on the evidence of record.  See 38 C.F.R. § 3.655.  

Accordingly, there is no evidence upon which to base an increase in evaluation for the service-connected status-post subarachnoid hemorrhage, as secondary to artery aneurysm.  Although available findings show physical manifestations of the right middle cerebral artery stroke including a shunt behind her right ear, craniotomy defect and other clinical findings; and symptoms of abnormal mental status, other findings were normal, including motor, sensory, cranial nerves, reflex, and cerebellar examination.  Speech and language were also found to be normal.  Finally, findings of cognitive abnormality reflected in recent VA treatment records, with those reflected in SSA records, presented conflicting data.  Efforts to clarify these findings have been frustrated by the Veteran's failure to report for VA examinations and cannot be considered probative.  

Such findings do not present an adequate basis upon which to establish separate compensable evaluations under separate diagnostic codes as contemplated in criteria.  See Note following 38 C.F.R. § 4.124a, Diagnostic Code 8009.  

Absent competent findings of residuals of brain vessel hemorrhage more than minimal which present distinct disabilities that are in any way the etiological result of the service connected status-post subarachnoid hemorrhage, as secondary to artery aneurysm and may be separately compensably evaluated as contemplated by the criteria, an evaluation greater than 10 percent cannot be assigned.

The preponderance of the evidence is therefore against an evaluation greater than 10 percent for status-post subarachnoid hemorrhage, as secondary to artery aneurysm.  There is no benefit of the doubt to be resolved, and an evaluation greater than 10 percent for status-post subarachnoid hemorrhage, as secondary to artery aneurysm is not warranted.  See 38 C.F.R. § 3.102, 3.655.

Summary

In reaching these conclusions, the Board observes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the VA examinations discussed above, the Board has carefully considered the lay evidence offered by the Veteran and her representative in the form of correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.   Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent to say she experiences fatigue, racing heart, pain, fear, memory loss, sleep problems, numbness, and other difficulties.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  And it is clear that the Veteran requires medication to control her hypertension.  It is also clear that the Veteran suffers from impairment attributable to her status-post subarachnoid hemorrhage, as secondary to artery aneurysm.  However, the Veteran, as a layperson, is not competent to state that her hypertension reaches higher diastolic and systolic levels contemplated by the Rating Schedule, or that her status-post subarachnoid hemorrhage, as secondary to artery aneurysm is productive of residuals capable of objective verification such that evaluation under a difference diagnostic code is warranted.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, she is not competent to provide evidence that requires medical knowledge because she lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered whether staged ratings are appropriate.  However, the medical evidence does not establish that staged evaluations are warranted for either hypertension or status-post subarachnoid hemorrhage, as secondary to artery aneurysm, in the present case.  See Fenderson, supra and Hart, supra.  

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

See Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service- connected) condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  Disabilities of a common etiology or a single accident are considered as one disability.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) and 4.16(a)(2).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Essentially, in this case, the Veteran contends she has been unemployed since 1992 or 1994 because of her service-connected disabilities.  In a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) submitted in February 2008, the Veteran reported that she last worked in 1992 or 1994 as a secretary.  A previous VA Form 21-8940 filed in February 1998 reflects that the Veteran reported her disability first affected full time employment in October 1991, but that she last worked full time in July 1997.  She stated she became too disabled to work in September 1995, but that she continued to work until January 1998, when she worked 30 hours per week for about a week.  

Records obtained from SSA reflect that the Veteran was found disabled due to a primary diagnosis of severe organic mental disorder and a secondary diagnosis of status post cerebral hemorrhage.  Onset of disability was in June 1997.  

The Veteran has the following service-connected disabilities:  hypertension, evaluated as 10 percent disabling, from September 1993; and status post subarachnoid hemorrhage secondary to artery aneurysm, evaluated as 10 percent disabling, effective from September 1993.  The Veteran's combined service-connected disability rating is 20 percent, from September 1993.  See 38 C.F.R. § 4.25.  The Veteran fails to meet the schedular criteria of 38 C.F.R. § 4.16(a).

However, the Veteran may still obtain entitlement to TDIU on an extraschedular basis as per 38 C.F.R. §§ 4.16(b) and 3.321.

However, the Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is unemployed.  In addition, the VA examiner in August 2006 indicated that the service connected status post subarachnoid hemorrhage was productive of moderate impact on usual daily activities such as chores, shopping, exercise, sports and traveling.  However, the Veteran failed to report for subsequent VA examination to clarify the nature and extent of any cognitive disability attributable to her service-connected disabilities and that would have considered her unemployability.  The Board notes that it has no reason to doubt that the Veteran's service connected hypertension and status-post subarachnoid hemorrhage, as secondary to artery aneurysm, have an impact on her employability.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Again, as noted above, consideration of any additional disability attributed to the service-connected disabilities and any further impairment of employability was frustrated by the Veteran's failure to report for examination.

In addition, while the record does contain evidence of a possible exceptional or unusual clinical picture, the Veteran failed to report for further examination to clarify this.  Moreover, the record currently does not reflect that the Veteran has required hospital treatment or frequent treatment for her hypertension or status-post subarachnoid hemorrhage, as secondary to artery aneurysm.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to either 38 C.F.R. § 4.16(b) or 3.321(b)(1) is not warranted.

Finally, as noted, the Veteran failed to report for VA examinations scheduled in 2007 and 2009.  

Notably, a TDIU claim is akin to a claim for an increased rating, as the effective date rules for increased compensation apply to a TDIU claim.  See Roberson, Dalton, Hurd and Norris, all supra; see also VAOPGCPREC 12-2001 (July 6, 2001).  VA regulation provides that when a Veteran fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase in a service-connected disability rating, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.... Id. 

The Court has further clarified that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008). 

As distinct from the claims for increase above, where the Veteran did report for initial VA examination in 2006, no medical professional-including that in 2006-has specifically addressed whether the Veteran's service-connected disabilities, in concert, rendered her unemployable.  The VA examinations that were scheduled in 2007 and 2009 were specifically ordered to determine whether she manifested an acquired psychiatric disorder that was in any way etiologically related to or aggravated by her service-connected disabilities, particularly, the service-connected status-post subarachnoid hemorrhage, as secondary to artery aneurysm.  Review of the record shows that these examinations were requested following the receipt of SSA records that showed the Veteran was found unable to work due to diagnoses of organic brain disorder and status post cerebral hemorrhage, and receipt of VA treatment records showing a diagnosis of cognitive disorder secondary to history of cerebral hemorrhage and aneurysm.

Thus, her failure to report to a VA examination is fatal to her claim because the evidence currently of record simply is not adequate to show she is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, alone.  See Faust v. West, 13 Vet. App. 342 (2000). 

Crucially, neither the Veteran nor her representative has provided any good cause or adequate explanation for her refusal to report for a VA compensation examination to obtain this necessary medical opinion.  Therefore, in accordance with VA regulation, her claim for a TDIU must be summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).


ORDER

An increased evaluation for hypertension is denied.

An increased evaluation for status-post subarachnoid hemorrhage, as secondary to artery aneurysm, is denied.

Entitlement to TDIU is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


